 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director for the Nineteenth Region, shall, after being duly signed by arepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that such notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Nineteenth Region, in writing, within20 days from the date of the receipt of this Intermediate Report and Recommended'Order, what steps the Respondent has taken to comply herewith.It is recommended that unless on or before 20 days from the date of the receiptof this Intermediate Report and Recommended Order, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage affiliation with United Plant Guards Amalgamated,Local No. 5, or any other labor organization, by discharging our employees, orby discriminating in any other manner in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named Union, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as authorized by the National Labor Relations Act.WE WILL offer Peter Cochran immediate and full reinstatement to the posi-tion he formerly held, or its equivalent, without prejudice to seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.GENERAL PLANT PROTECTION CORPORATION,Employer.Dated-------------------By-------------- ---------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Complete Auto Transit,Inc.andNeal Dugger andRobert W.Robinson.Cases Nos. 14-C%1-2350 and 14-CA-2350-2.Novem-ber 22, 1961DECISION AND ORDEROn March 7, 1961, Trial Examiner George J. Bott issued his Inter-mediate Report in the above-entitled proceeding, finding that Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in its.entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptiollu to the Intermediate-Report and a supporting brief, and the Respondent filed a reply brief."1 The General Counsel filed a motion to strike Respondent's brief to the Trial Examiner-which the Respondent had refiled as part of its reply brief. The motion is hereby denied,134 NLRB No. 59. COMPLETE AUTO TRANSIT, INC.653The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendations,of the TrialExaminer.2[The Board dismissed the complaint.]as Respondent was granted permission to file a reply brief, and its reply brief was timelyfiled2 In finding that the Respondent did not violate the Act in discharging Robinson, weare not finding that Robinson,whose case has not,so far as appears,been finally deter-mined by the grievance panel, was or was not an instigator of the strike In his case, aswell as in Dugger's,we are merely adopting the findings of the Trial Examiner thatRespondent was not shown to have condoned instigation of the strike or to have had anunlawful motive In taking the disciplinary actionNothing herein, however,is intendedto prejudice or otherwise affect the disposition of Robinson's case before the grievancepanelINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges of unfair labor practices duly filed against Complete Auto Transit,Inc., herein called the Respondent or Company, the General Counsel of the NationalLaborRelations Board issued a consolidated complaint and notice of hearing datedSeptember 16, 1960,alleging that Respondent had engaged in unfair labor practicesin violation of Section 8(a)(1) and(3) of the National Labor Relations Act, asamended.The answer of Respondent admitted certain allegations of the complaintbut denied the commission of any unfair labor practices.Pursuant to notice, ahearing was held before the duly designated Trial Examiner at St.Louis,Missouri,on October 24 and 25, 1960.The Respondent,General Counsel, the ChargingParties, and Local 624 were represented at the hearing and were afforded oppor-tunity to adduce evidence,to examine and cross-examine witnesses, to present oralargument,and to file briefs.Briefs were filed by Respondent and General Counselwhich l have considered.Upon the entire record1in the case,and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTComplete Auto Transit,Inc., is and has been at all times material herein, aMichigan corporation engaged in the trucking service business with a terminal in thecity of St.Louis,Missouri.Respondent,in the course and conduct of its businessduring the year 1959,received gross revenues for transportation services in excess of$29,000,000,more than$50,000 of which was earned for transporting goods andmaterials from the State of Missouri to points outside the StateRespondent con -cedes, and I find, that Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 604, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,2isa labor organization within the meaning of Section2(5) of the Act.'General Counseland Respondent filed motionsto correctthe recordGeneral Counselagrees with all corrections suggestedby Respondentand Respondent'smotion isthereforegrantedRespondentagrees" cith General Counsel's suggested changes with certain e_xcep-tions and GeneralCounsel hasagreed with some of Respondent's exceptionsto his motionbut insists that the words"No, not"should be insertedon page78, line 4Ido notrecall the witness making such a statement and I therefore deny General Counsel's motionIn that respect2Sometimes herein referred to as Local 604 or the Union 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The settingand the issuesThe Company and Teamsters Local 604 wereat all timesmaterial in this caseparties to a valid laboragreementcontaining a detailed grievance procedure and a,broad no-strike clause.On June 1, 1960, a gathering or assemblage of Respondent'sdrivers which lasted for many hours took place and as a result Respondent's opera-tions were seriously curtailed.The Charging Parties, Dugger and Robinson, par-ticipated in the assemblage.Within a day operations were restored and allemployees returned to work but Dugger and Robinson were subsequently fired.-General Counsel claims that Dugger and Robinson were discharged for engagingin protected union activity and, in the alternative, that if the activity was not pro-tected as being in violation of contract, then Respondent condoned the misconduct.Respondent, on the other hand, contends that the June 1, 1960, assemblage was astrike in violation of contract and that although it did not discharge mere participantsas it had a right to do but restored them to employment, it discharged Dugger and'Robinson for instigating a wildcat strike in violation of contract.B. Respondent's businessand method of operationRespondent is a contract motor carrier hauling automobiles exclusively for the.Chevrolet Division of General Motors andmaintainsa terminal in St. Louis, Mis-souri, which provides services for the Chevrolet assembly plant located there.Re-spondent owns a large storage lot adjacent to the Chevrolet plant where the great-bulk of cars handled by Respondent are delivered by Chevrolet to be picked up and;delivered by Respondent.Respondent is informed by Chevrolet which cars are to,be delivered to dealers in widely scatteredareasof the country and Respondent'soffice makes up loads based on that information.The loads must be moved withina time specified by Chevrolet.After the loads are made up "on paper" Respondent's.drivers are called in groups of 10 to 20 andassignedto particular loads on aseniority basis.When a driver has been assigned a load he picks up his tractor--trailer equipment at the Company's main terminal and proceeds to the storage lot-near the Chevrolet plant where he receives the cars, loads them, and proceeds tomake delivery without return to the main terminal of the Company.In some-cases, a driver may be assigned several short trips at once, and thus may make sev-eral deliveries in 1 day without returning to the terminal between loads. Such is.the case of drivers who deliver several "piggyback" loads a day to railroads forshipment by rail.The Company competes for car-hauling business with other means of transporta-tion, such as railroads; and during the spring of 1960 had been advised that Chevro--letwould change its procedure and assign all its business to the Company. June 1,1960, was established as the date for such change which would increase the Com-pany's business by about 30 percent.This information was given to the Company's-drivers and was common knowledge at the terminal.C. The Company's dispatching procedurePrior to June 1, 1960, Respondent normally moved from 1,000 to 1,300 cars a.day, at 4 to 5 cars a load, or 200 to 300 loads a day. Since some loads were short-haul "piggyback" loads to railroads and some drivers could handle several loads aday, about 100 drivers might be called or dispatched in 1 day.To handle this workthe Company employed a pool of 499 drivers on a seniority list.On June 1, 1960,.which was a typical day, 300 of the drivers were unavailable for call or dispatchbecause they were already out on a trip,wereout of hours under Interstate Com-merce Commission regulations, or their equipment was in for repair.Under existing terminal practice, drivers who were available for work were to.keep in touch with the telephone number designated by them to be called when theywere due for a load. As the dispatcher was given a list of loads to be delivered, hewould telephone the top 10 to 20 available drivers on the seniority list to come in.If a driver on the seniority list did not answer the dispatcher would proceed downthe list, periodically recalling the passed name, until he had a sufficient number ofdrivers to handle the work.From time to time, drivers with seniority would comeinto the terminal without being called and they would be entitled to be dispatchedwith the others.For this reason and to avoidjammingthe terminal with driverswho could not be immediately dispatched, the dispatchers usually worked with agroup of about 10 to 20 drivers rather than calingat one timeall the drivers thatwould be needed that day. Each driver would have 2 hours in which to report forwork after being called. COMPLETE AUTO TRANSIT, INC.655D. The events of June 1, 1960Melvin R. Hunt, branch manager of Respondent, reported to the terminal about8:15 a.m. on June 1, 1960, and about an hour later saw a group of employees as-sembled at the corner adjacent to Respondent's terminal.Hunt talked to the group,which was made up of about 50 to 60 drivers, and was told by them that they wereunhappy with the dispatching system and had other problems.Hunt told the driversthat on that day Respondent was taking over maximum Chevrolet production and a"work stoppage or slowdown was no way to satisfy the needs and demands of ourshipper."He asked the men to come to work and reminded them that the collective-bargaining contract provided an orderly procedure for handling grievances.The Charging Parties, Dugger and Robinson, were aware of the employee gather-ing before Hunt.Robinson received a telephone call at home about 6 a.m. on June 1from an unidentified caller who said "we" are going to have a meeting and askedRobinson to come. Robinson proceeded to the terminal and saw about 50 men as-sembled there but sat in his car for about 10 minutes without speaking to anyoneuntilHunt arrived.Hunt asked him what was going on but Robinson answeredthat he didn't know.Dugger was not available for work on June 1 because hisequipment was down for repair.He denied prior knowledge of a "meeting" butstated he came to the terminal to drop off another driver.Dugger arrived about8:30 a.m., observed the group of about 50 men and some of them told him theywere dissatisfied and might have to strike.Dugger told the men that it "was againstthe law for a wildcat strike and against our collective bargaining agreement .and volunteered to call the union business representative for the men.Dugger, inhis words, told the men "what should be done" and he made a number of telephonecalls to union officials and stewards who had no prior knowledge of what was goingon.Dugger told the union president, Jerry Turner, that the men wanted a meetingand also told him where the men would be meeting. Turner promised to cometo the meeting.Dugger, after his telephone calls, returned to the terminal gate where Hunt wasnow talking to the men.Hunt, according to Dugger, had told the drivers about in-creased business from Chevrolet and Dugger told Hunt, "That is all well and finebut we can`t live on promises, we are not getting dispatched, we are losing revenue "Glenn Six, business agent of Local 624, was now on the scene and Dugger told himthat there would be a meeting at Legion Hall.Branch Manager Hunt returned to his office, directed his dispatchers to continue-telephoning the drivers and to do everything they could to get the loads dispatched.These instructions were carried out and the entire panel of drivers was telephonedduring the day.The dispatchers had begun their calls about 6 a.m. and some drivershad already been reached and dispatched.Other drivers, however, had acceptedassignments but did not report and were in fact seen at the gate when Hunt talkedwith the men.After Hunt's return to the terminal, only two over-the-road loadswent out for the rest of the day. Some drivers who were reached by telephone andsaid they would report did not actually do so.The number of cars shipped droppedfrom an average of over 1,000 to 339 cars and most of those were delivered bypiggyback drivers and others who had begun work early in the morning before thegathering of drivers began.Chevrolet continued to deliver cars to Respondent andthe number of cars on hand rose to only 268 short of capacity.The group of employees at the terminal gate adjourned to the Legion Hall, leav-,ing a few men at the gate. The meeting at the hall lasted until 2 a in. the followingmorning.During the morning of June 1, 1960, Hunt, who had returned to his officeafter talking with the men at the gate, received a telephone call from Dale Ferris,secretary-treasurer of the Union.Hunt described what was going on and Ferris toldhim that the Union did not call the meeting, knew nothing about it, and had nothingto do with it.Hunt reported the situation to company officials in Detroit and under -instructions sent two telegrams to the Union demanding to know the Union's part inwhat the Company considered a strike in violation of contract, and insisting upon an-immediate resumption of work.These telegrams were subsequently read by DaleFerris to the membership 3 meeting at the Legion Hall but the employees did notreturn to work.When Dugger arrived at the Legion Hall none of the union officials were thereDugger told the men that they should have their grievances in writing and he helpedthem write them out.When the president of'the local arrived Dugger handed himthe gavel and turned the meeting over to him. Some discussion was had about thelabor agreement and it was decided to send a delegation to the union hall to search-8 The labor agreement contained a union-shop clause. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a signed copy.Dugger explained that a signed copy"made all the differencein the world." 4The assembled employees asked union officials to try to getmanagement to talk to them and sent a committee of officers and stewards to arrangeit.After about 8:30 p.m., the meeting at the Legion Hall consisted of an "oldtime hoe-down"inDugger'swords, the drivers having brought their musicalinstruments.Meanwhile,about 7 p.m., Kinsey, president of Respondent,and Carney Matheson,an attorney who handles Respondent's labor relations,arrived in St.Louis fromDetroit and registered at a motel.Around 9 p.m. Matheson received a telephonecall from Dale Ferris, official of the local,who said he had a committee of driverswho wanted to talk to company representatives.Ferris pointed out that "he hadnothing to do with it.I was merely asked to bring these men to you.. "Mathesonlatermet with the committee and Ferris at the motel and told them he would notmeet with a "rump"group.He advised the committee that he considered theiractions-a violation of contract and that he intended to get to the bottom of thestrike and find out who "instigated" it.Mr. Matheson also told the group that hewas sending out wires to all drivers requesting them to return to work or be dis-charged for their participation in the strike.The following telegram was composedbyMatheson and sent to all drivers including the complainants,Dugger andRobinson:You are presently engaged in an unlawful work stoppage and strike in vio-lation of our collective bargaining agreement Automobile Carrier TruckawayAgreement, particularly Article 7 of said agreement.You are hereby orderedto report for work by 5 AM Thursday June 2 1960 to be scheduled for workor you will be discharged for your participation in the unlawful work stoppage.In the event you fail to appear this will serve as your notice of discharge.Complete Auto Transit Inc., M. R. Hunt Branch Mgr.The committee left the company representatives at the motel, returned to theLegion Hall, and reported to the drivers.The meeting of the drivers broke up about2 a.m. on June 2, 1960, and the men reported for work.Dugger went with a groupto the terminal and advised the assistant manager that the men were now readyto work.E. The discharge of Dugger and RobinsonDugger and Robinson returned to work with the rest of the drivers and the Com-pany began an immediate investigation to determine who was responsible for thestrikeAbout 125 drivers were interviewed by supervisors who made notes of theinterviews which were then given to Branch Manager Hunt.The investigation dis-closed that Dugger and Robinson, as Hunt testified, "participated in the meetingthat was held, up front talking to the men at the microphone, generally, leading thegroup."The investigation did not satisfy the Respondent that either the local unionor any individual, including Dugger or Robinson, was responsible for the workstoppage, but revealed enough to cause the Company to believe that Dugger andRobinson, among others, had not only participated in the stoppage but also insti-gated it.As a result the Company filed grievances under the contract against thelocal and 20 individuals in order to fix responsibility for the instigation of the strike.5On June7,1960,Respondent sent letters to Dugger and Robinson advisingthem of the filing of the grievance and stating in part that:The company has reason to believe that you as an individual were not onlyinvolved in the unlawful work stoppage, but you were one of a small groupwho instigated said unlawful strike and work stoppage. . . .The grievances were heard by a local panel pursuant to the labor contract and allexcept eight were dismissed by the panel for insufficient evidence.The other griev-ances were deadlocked at the local panel and appealed to the national level atDetroit where the grievance against Dugger was upheld on the ground that he wasone of the"instigators"of the unlawful work stoppage.Robinson's case was post-poned at his request because of illness.Cases against other employees were dis-missed for lack of proof that they were "instigators" and thecaseagainst Local 604was dismissed on the ground that it was not responsible for the stoppage.Robin-son's case was twice continued at his request and remains pending before the panel.After the determination against Dugger,the Company fired him and also discharged4Robinson,who was at the hall most of the time,participated in the discussion aboutthe contract.5 For a similar proceeding seeUniversity Ove, land Empress, Inc.,129 NLRB 82. COMPLETE AUTO TRANSIT,INC.657Robinson because it believed that its case against Robinson was as strong as its caseagainst Dugger.The Company fired the two men for instigating the strike but notfor their participation.F.Discussion and concludingfindings1.Thenature of the "meeting"of employees on June 1 and 2Prior to June 1, 1960,Respondent normally moved over 1,000 cars a day. OnJune 1, in Manager Hunt'swords, and the record supports his statement,Respon-dent's operations were "virtually paralyzed."Beginning on the morning of June 1and ending in the early hours of June 2, company drivers gathered at a hall anddiscussed their grievances.General Counsel seems to suggest that there was noconnection between the Company's paralysis on June 1 and the employee meetingon the same day but the suggestion carries its own refutation.The record showsno flood, fire, or other catastrophe which might impede transportation in St. Louison June 1 and it would appear,therefore,that the"meeting" and disruption ofoperations speak clearly for themselves and their intimate connection is apparent.The meeting of employees was a concerted interruption of operations by employeesand a strike within the meaning of the Act .6Moreover,the record also showspersistent efforts by Respondent to keep its operations going by calling all itsdrivers;7thatHunt described the massing of menbefore the terminal as a strikewithout disavowal by the men;that he urged a return to work and a proper filingof grievances without success; that Dugger's first words to the men on June 1 werethat they did not want a "wildcat";that union officers told the men that they mightbe in violation of their agreement;that the Company sent telegrams to the Uniondescribing the situation as a strike in violation of contract which wires were readto the assembled employees without effect;thatDugger admitted that the Com-pany could not have operated normaly on the day in question"with so many driversaway.";that Robinson,the other complainant,admitted he was willing to workonly when the meeting was over; that employee Cope went to the terminal to geta load but saw the men at the gate and went to the meeting;and that Dugger wentto the terminal with a group of other drivers after 2 a.m. on June 2 when themeeting had broken up, and at that time advised the Company that the men wereready to work.I find on the basis of above, including the more detailed findingsin subsections B, C, and D of this section III,that Respondent's employees engagedin a strike in violation of contract on June 1 and 2,and that Dugger and Robinsonparticipated in it.Since the strike was in violation of an existing agreement allemployees who participated in it,including the complainants,engaged in unpro-tected activity and were subject to discharge by the Company.82.CondonationAn employer who forgives employees' misconduct, such as picketlinemis-conduct or strike in breach of contract, may not later assert such misconduct asa defense to charges of discrimination against them particularly if they have beenrestored to their jobs and operations have been resumed .9Respondent's telegramto its drivers demanding their return to work by a certain time under penalty ofdischarge and the consequent resumption of normal operations was, as Respondentconcedes in effect, a condonation of the strikers' participation in the strike.Re-8 Title 5, section 501 ;Kaiser AluminumifChemicalCorporation,104 NLRB 873,876-877, reversed on other grounds 217 F. 2d 366(C.A. 9).7I do not considerthe testimonyof employees Hutchinson, Bruhn, and Cope about notbeing dispatched to be basically in conflictwith Hunt's positive and direct account ofRespondent's efforts todispatch driversand the effect of its failure.8N.L R.B v. SandsManufacturingGo, 306 U.S. 332,344;W.L.Mead,Inc,113 NLRB1040; whetheror not Dugger and Robinson were required to be at work on June 1, 1960,is immaterialfor they were active participants in the unprotectedstrikeSeeUnitedElectrical,Radio and Machine Workers of America, Local1113(Marathon ElectricManufacturingCorp.) v N L R B ,223 F. 2d 338 (C.A.D.C )8N L.R.B. v. E. A. Laboratories,Inc.,188 F. 2d,885 (C.A.2) ; Plasti-Line,Incorporatedand Harry Brooks, RalphP.Brooks, andBruce M Edwards,d/b/a Sign Fabricators,123 NLRB 1471,reversed278 F 2d 482 (C.A. 6) ;The CareySaltCompany,70 NLRB1099,Sam Wallwk,at at., d/b/aWatliekofSchwalm Corp. and Spring Mills Apparel,Inc.,95 NLRB 1262.630849-62-vol 134-43 658DECISIONSOF NATIONAL LABOR RELATIONS BOARDspondent admits that the wires were sent in a "forgive and forget" attitude andthat no employee was fired for his participation in the strike or for failure to complywith the demand for his return.Dugger and Robinson returned to work with the other employees and were notdischarged until after grievances were filed by the Company seeking a determinationof responsibility for the strike.General Counsel contends that since Dugger andRobinson were sent the same telegrams as the other drivers, and subsequentlyreturned to work with them, the Respondent condoned their misconduct makingtheir later discharge discriminatory.The Respondent argues, on the other hand,that the doctrine of condonation has no application to the facts here becauseDugger and Robinson wereinstigatorsof the strike and not mereparticipantsandthat the Company did not condone instigation but only participation.Condonation depends on the facts in each case and the General Counsel mustprove it by the preponderance of the evidence.10The Board has told us thatcondonation may not be lightly presumed." I do not think the record establishesthat the Respondent intended to or did condoneinstigationof the strike as contrastedwith mere participation.testimony in the more detailed statement of fact set forth above, that when he metwith a committee sent from the Legion Hall by the strikers, he told them thatRespondent considered their actions a violation of contract and that he intendedto get to the bottom of the matter and find out who "instigated" the strike.At thesame time Matheson told the group that the Company was sending telegrams tothe drivers ordering them to return to work or be discharged for their participationin the stoppage.The committee left the company officials and reported back tothe drivers.At the time Matheson dictated the telegrams to the drivers he didnot know who was responsible for the strike. I find his action in sending a wireto all strikers ordering their return not to be inconsistent with an intention to in-vestigate the matter further to determine who was responsible for instigating thestrikeThe strike materially affected Respondent's operations, injured its businessrelationshipwith Chevrolet, and a similar -incident had happened before. It iseasy to believe that under such circumstances Matheson, as the chief spokesmanfor the Company, intended to forgive mere strike participation only but to takesteps to prevent a recurrence of similar interruptions of operations in the future.12The Respondent's actions in causing an immediate investigation to be made andfiling grievances under the contract against a group of individuals is also consistentwith a determination not to forgive those actively responsible for the strike.13 Ifind that under all the circumstances General Counsel has not established by a pre-ponderance of the evidence that Respondent condoned the actions of those whoinstigated the strike of June 1.143.Respondent's belief that Dugger and Robinson instigated the strikeAfter the drivers returned to work the Respondent conducted an immediateinvestigation to determine responsibility for the walkout.Hunt conceded that hisinvestigation did not satisfy him as to who instigated the strike but testifiedcredibly that the investigation revealed enough to cause the Respondent to suspectthatDugger and Robinson not only participated in but instigated the strike.Shortly thereafter Respondent advised the two complainants that Respondent hadreason to believe that they were part of a group that instigated the strike and filedgrievances under the contract to determine that issue.Not until the Detroit panelhad determined that Dugger was one of the instigators and after Robinson's casehad twice been postponed did Respondent discharge them.Dugger told a companysupervisor who investigated the strike essentially the same story about his activitieson June 1 and 2 as he gave in the instant hearing.Robinson refused to answerquestions at the local panel hearing because his answers might "incriminate" him.Leaving aside for the moment the question of whether Dugger and Robinson actu-ally instigated the strike, I find that Respondent had a good-faith belief at thetime of their discharge that they played more than a passive role in the unprotectedstrike and actively instigated it.Inmaking such finding, I rely on Hunt's testi-mony to that effect; the fact that he conducted an investigation, interviewing about10Merck and Company,Inc,110 NLRB 67, 70"KohlerCo, 128 NLRB 106212 SeeSoftexture Ya2ns, Inc,128 NLRB 76412SeeStockham Pipe F2ttingsCo, 84 NLRB 6291'SeeBechtelCorporation127 NLRB 891 COMPLETE AUTO TRANSIT, INC.659125 drivers, including Dugger and Robinson; the fact that the Company did notact precipitately in the circumstances but reasonably and carefully by filing griev-ances under the contract; the fact that in Dugger's case at least, the panel agreedwith Respondent that Dugger was one of the instigators of the strike; 15 on Dugger'stestimony in the hearing in this case which showed he played a very active rolein the strike and his statement that he told the Company during its investigationessentiallywhat he testified to at the instant hearing; on Hunt's statement, whichI credit, that the Company considered its case against Robinson as strong as itscase against Dugger. In addition, of special significance in evaluating Respondent'sgood faith, is the absence of any evidence or implication in the record that Re-spondent had any improper motive in its treatment of Dugger and Robinson, orwas motivated by anything other than a desire to fairly fix responsibility for anunwarranted and expensive interruption of operations.An employer's good-faith belief that an employee has engaged in misconduct isimmaterial if the activity in which the employee was engaged and for which he wasdischarged was activity protected by the Act.'6 InRubin Bros. Footwear, Inc.,17the Board in modifying an earlier rule said:We are now of the opinion that the honest belief of the Employer that strikingemployees have engaged in misconduct provides an adequate defense to a chargeof discrimination unless it affirmatively appears that such misconduct did not infact occur.We thus hold that once such an honest belief is established theGeneral Counsel must go forward with evidence to prove that the employeesdid not in fact engage in such misconduct.I have found that Respondent entertained an honest belief when it discharged Duggerand Robinson that they had instigated the strike.At first glance, however, it mightappear that if General Counsel established that the complainants had not in factinstigated the strike then Respondent's belief would be no defense.An analysis ofthe Board'sRubin Bros.decision and other cases where an employer's honest beliefhas been vitiated by evidence that the misconduct did not occur, however, reveals thatthe activity in which the employee was engaged wasprotectedactivity.In such casesit is felt unfair to allow employees' rights to engage in conduct protected by the Actto depend on their employer's state of mind. InSalt River Valley Association, supra,the court said:That the Association may have acted in good faith, believing itself justified indischarging Sturdivant is not material where the activity for which he was dis-charged was an activity protected by the Act.InCusano, supra,italso appeared that the employee involved was engaged in pro-tected activity and the court concluded that if the conduct giving rise to the employ-er'smistaken belief is itself protected activity then the employer's erroneous observa-tion cannot justify the discharge. InIndustrial Cotton Mills, supra,in a similar situa-tion the court reasoned that:It is true that where the denial of reinstatement results from the employer'sreasonable and sincere mistake, there is no evil intention behind the harm suf-fered by the employee.While the employer's attitude may not be censurable,the employee too is free of blame.As between the victim of the mistake andthe person who made the mistake, it seems just that the perpetrator bear the onusof his own error rather than that the burden should be shifted to the employeewho cannot guard against it.In the case at bar Dugger and Robinson participated in a strike in violation ofcontract, an unprotected activity.While engaged in that unprotected activity, andas a result of it, Respondent was led to believe that the employees had engaged in111 do not consider the panel's finding as binding on the Board, but rely on it as evidenceofRespondent's good faithCfSpielberqManufacturing Company,112 NLRB 1080See also discussion of problem under a similar contract by Trial Examiner Lindner inUniversity Overland Express, Inc,129 NLRB 82.10N.L R B v. Industrial Cotton Mills (Division of J. P Stevens Co ),208F 2d 87(C A.4) ; N L R B. v. Salt River Valley Water Users' Association,206 F 2d325, 329(C A. 9) ,Cusano d/b/a American Shuffleboard Co. v N.L R B ,190 F. 2d 898,902-903(C A. 3)17 99 NLRB 610,reversed 203 F 2d 486 (CA 5) 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDother unprotected acts. It cannot be said in such circumstances that the employees,are free of blame or thatthey couldnot guard against the situation by taking no partin theveryactivitywhich was unprotected from the beginning.Neither do I see.how shifting the burden of Respondent'smistakenbehetto employees,while they,are engaged in unprotected activities,discourages or interfereswith theirbasic rightsunder theAct. Ifanything,such a shiftingof risk mightvery well discourage im-proper activities and encouragethe orderlyprocedure of collective bargaining.18AsI read the cases, since Dugger and Robinson were not engaged in protected activitiesRespondent's good-faith belief that they had engaged in other improper acts is an-adequate defense to a complaint of discrimination regardless of the soundness ofRespondent's belief.19If, on the other hand,Respondent's honest but mistaken belief that the employeeshad instigated the strike is not a defense,I do notthink thatGeneralCounsel hasestablished by a preponderance of the evidencethatDugger and Robinson had nothingto do with instigating or provoking the other employees into remaining away fromwork. I thinkthis is very clear in Dugger's case, and so find, but closer in Robinson's.Both employees actively participated for many hours in a gathering of employeeswhich I have found to be a strike in violation of contract.Dugger's role, however,seems to have been greater than Robinson's.Dugger,as set forth in greater detail earlier in this report,called the union repre-sentative on the morning of June 1, 1960,told the men"what shouldbe done";informed the union officials where the meeting wouldbe held;argued with Hunt inthe presenceof theother driversthat themen could not live on promises;helped thedrivers prepare grievances at the LegionHall; turned the gavel over to a union officialat the hall; and returned to the terminal at 2 a.m., June 2, with a group ofother driversand advisedthe Company they wereready to work.Robinson,on the other hand,testified,as set forth above, that he got a mysterioustelephone call from an unidentified driver early on the morning of June 1, to theeffect that there was going to be a special meeting.He drove to the terminal and,although heobserveda large gathering of drivers,he sat in his car. Later he toldHunt that he did not know what was going on. Robinson was in and out of themeeting at the hall all day and took some part in a demand that a signed copy of thelabor agreement be obtained.After themeeting concluded Robinson went backto work.Robinson did not deny that he was,asHunt testified,at the microphone at theLegion Hall or was a"leader"in the assemblage.I am not satisfied that he made acomplete disclosure of his activities during the strike or was generally a candid wit-ness.His testimony was vague and uncertain in spots. I do not believethat he didnot know who called him on the morning of June 1 to advise him that there was goingto be a meeting,or that he could not recall the name ofthe employeewho sat withhim in his car while he watched the gathering of drivers at the terminal.Robinsonwas also vague about what was done and said at the Legion Hall but I do not thinkhis memory was as poor as he portrayed it.On the basis of the entire record, I findthat General Counsel has not established Robinson's nonparticipation in provokingor instigating the strike of June 1.CONCLUSIONS OF LAW1.Complete Auto Transit,Inc., St.Louis,Missouri,is engaged in, and during alltimes material was engaged in,commerce within the meaning of Section Z(6) and(7) of the Act.2.Local 604,International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,is a labor organization within the meaning of Section 2(5)of the Act.3.Respondent did not discriminate against Dugger and Robinson in violation ofSection 8(a) (1) and(3) of the Act.[Recommendations omitted from publication.]11Because the conduct complained of may appear unfair does not make it discriminatoryUnderwood Machinery Company,74 NLRB 641, 646.An adequate grievance machineryand arbitration is a device for handling such matters19SeeUnderwood Machinery Company,supra;National Grinding Wheel Company, Inc,75 NLRB 905,907-908;J.W Woodruff,d/b/a Atlanta Broadcasting Company, 79NLRB626;Kallaher ct Mee,Inc,87 NLRB 410